Case 3:11-cv-02266-JPW Document 166-49 Filed 10/22/19 Page 1 of 4




                 EXHIBIT 49
Case 3:11-cv-02266-JPW Document 166-49 Filed 10/22/19 Page 2 of 4
Case 3:11-cv-02266-JPW Document 166-49 Filed 10/22/19 Page 3 of 4
        Case 3:11-cv-02266-JPW Document 166-49 Filed 10/22/19 Page 4 of 4



Explanation of Estimates from Exhibits 48 and 49

The Federal Bureau of Prisons (“BOP”), Office of Research publishes charts showing the raw number and
rate per 5,000 inmates for “Adjudicated Assaults recorded in Sentry Chronological Disciplinary Records.”
There are separate charts for “Serious Assaults on Inmates,” “Less Serious Assaults on Inmates,” and
“Serious Assaults on Staff.” The charts reflect only those incidents for which a prisoner is found guilty.
They provide data for the BOP as a whole, and also at each security level. Available at
https://www.bop.gov/about/statistics/statistics_prison_safety.jsp

The charts are published every month, covering a 47-month period, with a 4-month delay. For example,
the charts published in April 2017 reflect the 47-month period from February 2013 through December
2016.

The vertical axis on the left side of the charts shows the rate of assaults per 5,000 inmates, and the rate
is shown with a blue line on the chart. The vertical axis on the right side of the chart shows the raw
number of assaults, and the number is shown with a green line. The horizontal axis shows the year and
month.

For purposes of this brief, Plaintiffs’ estimates include only the rate per 5,000 inmates, as this makes it
possible to meaningfully compare the levels of violence in the Special Management Unit to the BOP as a
whole.

Because the charts do not include numbers for each data point, it is impossible to determine the exact
number or rate of assaults per month from the charts.

Exhibits # and # include the following:

    •   The actual charts published in April 2017 for Serious Assaults on Inmates for All Security Levels,
        Serious Assaults on Inmates, High Security only (Exhibit 49), and Less Serious Assaults on
        Inmates for All Security Levels, and Less Serious Assaults on Inmates, High Security only (Exhibit
        48);
    •   Enlarged copies of the charts showing data only for 2016;
    •   On the enlarged copies, Plaintiffs’ Estimates for each month and for the year. To reach the
        annual rate of assaults per 5,000 inmates, Plaintiffs added the monthly rates for each of the
        twelve months.
